Title: Thomas Jefferson to Binny & Ronaldson, 28 June 1809
From: Jefferson, Thomas
To: Binny & Ronaldson


          Messrs Binney & Ronaldson  Monticello June 28. 09
          Your letter of June 16. by some accident of the post, was longer than it should have been on the way, which has occasioned the delay of the answer. having no acquaintance in Hamburg or Amsterdam, I can only send you a letter for Paris. in doing this, I have selected the person who of all others in France will serve you with the most zeal, & understanding of the subject, who will best know the springs to be put in motion & whose intimacy with Taleyrand and other  members of the government will be most able to be useful to you. you will probably have thought of getting a letter from the Secretary of State to our minister at Paris. in that case I must apprise you that there is a misunderstanding of a strong character between Genl Armstrong & Mr Dupont, and that if the aid of both is to be used in any case, it must be separately & without any intercommunication. you will percieve that the letter is calculated for the meridian of France, where the antipathy to England is such that considerations of injury to her are those most likely to advance your object. wishing you every success I salute you with esteem & respect.
          
            Th:
            Jefferson
         